DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Claims 1-20 are pending.
Claims 1, 11 and 20 are amended.
Claims 6 and 16 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 12/28/2021.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 12/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	 Claims 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US2010/0289643A1) hereafter Trundle, in view of Ylamurto et al. (US2019/0069263A1) hereafter Ylamurto, and further in view of Mumtaz (US2017/0005958A1), and further in view of Schilit et al. (US2017/0208116A1) hereafter Schilit.
Regarding claim 1, Trundle discloses a monitoring system that is configured to monitor a property (par[0037], [0038]: wherein a property 110 is monitored by a monitoring system 120 [i.e. monitor a property], monitoring sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and monitoring status of one or more energy consuming devices associated with the one or more monitored properties, para 0005, a native mobile device application enables use of a mobile device to monitor and control thermostat, lighting, and other energy-consuming appliances in a home, business, vacation or other property from anywhere) the monitoring system comprising:
multiple sensors installed at the property (fig 1A,1B; par[0038], [0039]: The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 110) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors), each sensor being configured to generate sensor data that reflects an attribute of the property (par[0038], [0039], [0079]: monitoring sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and monitoring status of one or more energy consuming devices associated with the one or more monitored properties, para 0005, monitoring over time for a property, sensor data captured by one or more sensors that sense attributes at the property [i.e. generate sensor data that reflects an attribute of the property), para 0009, The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 11O) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors. The monitoring system 120 also may be remote from the property 110 and receive, over a network, sensor data from one or more sensors located at the property 110 (i.e. a sensor that is located at the property), para 0038, the system 200 receives, either directly or via a network, data communications from sensors included in a monitoring system that are configured to sense physical attributes of the physical world at the one or more properties. The sensor data may include presence monitoring events, such as contact sensor data captured by door and/or window sensors, motion sensor data captured by a motion sensor, and image monitoring data captured by a camera. The sensor data also may include environmental sensor data (e.g., temperature sensor data, air quality sensor data, water sensor data, etc.), health monitoring sensor data (e.g., blood sugar monitors, blood pressure monitors, etc.), radio frequency identification (RFID) sensor data (e.g., RFID tags may be applied to articles (e.g., a car or a prescription bottle) and RFID sensors may detect presence of the articles), or any other sensor data related to physical attributes capable of being monitored using sensor technology); and
a monitor server comprising circuitry (The electronic system 200 includes a network 205, a monitoring system 
control unit 210, para 0043) that is configured to:
receive, from the sensor, sensor data (par[0038]: The monitoring system 120 also may be remote from the property 110 and receive, over a network sensor data from one or more sensors located at the property 110 (i.e. receive, from the sensor, sensor data).
Trundle does not explicitly disclose a plurality of anchor devices in a room at the property that includes a subset of the multiple sensors, wherein each of the plurality of anchor devices is configured to: based on communications with the subset of sensors, generate data for determining a location of each sensor of the multiple sensors; and a monitoring server comprising circuitry configured to: obtain, from each of the plurality of anchor devices in the room, signal data that describes emitted signals generated by the subset of sensors; provide a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; compute a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; determine based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor, wherein the location of the at least one anchor device is determined using spatial dimensions in a digital mapping of the property; and automatically populate the digital mapping of the property with the location of the multiple sensors at the property.
Ylamurto discloses a plurality of anchor devices in a room at the property that includes a subset of the multiple sensors (fig 8A:801, par[0088]: wherein the second plurality of wireless nodes with unknown locations are technically equivalent to the subset of multiple sensors), 
wherein each of the plurality of anchor devices is configured to:
based on communications with the subset of sensors, generate data for determining a location of each sensor of the multiple sensors (fig 8:805, par[0091], [0097]: Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805); and 
a monitoring server comprising circuitry (fig 2:710, par[0041], [0087]: The central hub having the wireless control device 711 is configured to send communications to other hubs and to receive communications from the other hubs for controlling and monitoring the wireless asymmetric network architecture including assigning groups of nodes and a guaranteed time signal for each group. The operations of method 800 may be executed by a wireless device, a wireless control device of a hub (e.g., an apparatus), or system, which includes processing circuitry or processing logic) configured to: 
obtain, from each of the plurality of anchor devices in the room, signal data that describes emitted signals generated by the subset of sensors (fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture); 
compute a distance metric for each sensor based on at least one of a multi-lateration algorithm or a tri-lateration algorithm that uses a respective location of the plurality of anchor devices to the corresponding algorithm (Ylamurto par[0078]: Other techniques that may be used to perform localization based on the determined ranging data include multi-dimensional scaling, self-positioning algorithm, terrain algorithm, collaborative multi-lateration, distributed maximum likelihood, hyperbolic position fix, mobile geographic distributed localization, elastic localization algorithm, and other such anchor-free and anchor-based localization algorithms);
determine a respective location of the multiple sensors installed at the property in response to computing positional data on the signal data and a location of at least one anchor device (fig 8:805, par[0089], [0091]: operation 803 determines distance estimates between the wireless node of the first plurality of wireless nodes (e.g., first anchor node) and the second plurality of sensor nodes. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805) that is determined using a spatial dimensions in a digital mapping of the property, wherein the positional data includes the distance metric for each sensor (Ylamurto par[0080], [0081], [0085], [0088]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes). for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement).
One of ordinary skill in the art would be aware of both the Trundle and the Ylamurto references since both pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of anchor devices as disclosed by Ylamurto to gain the functionality of providing real time location systems for monitoring in a residential setting.
Trundle in view of Ylamurto does not explicitly disclose the feature of providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; and determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor.
Schilit discloses a monitoring server (fig 1:106, par[0045], [0049]: Computing system 106 can be implemented using one or more computing devices, such as, for example, one or more servers. Computing system 106 can be configured to determine a particular location of user device 102. The particular location can be the current location of user device 102 within and/or outside a building. For instance, user device 102 can communicate (e.g., periodically, continuously, upon request) its particular location to computing system 106) the feature of:
providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data (par[0026], [0069]: the user device can determine its own location by communicating with a plurality of self-organizing beacon devices. For instance, to initiate a user device locating process, the user device can send a first signal (e.g., ultrasonic pulses) to a plurality of beacon devices. The plurality of beacon devices can be located throughout the building. Each beacon device can be configured to self-locate by, for example, communicating among the plurality of beacon devices. The beacon devices can use one or more beacon locating signals (e.g., ultra-wide band signals) to determine its location within the building. User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices); 
computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data (par[0069], [0081]: User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices. If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102.); and
determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor (par[0081]: If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102. The user device can then send data indicative of its particular location to the computing system. Thus, the computing system can determine the location of the user device by communicating with the user device).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto and Schilit references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of tri-lateration algorithm as disclosed by Schilit to gain the functionality of providing accuracy and increasing the overall coverage area and filling gaps in reception by using a distributed network of receiving sensors.
	Trundle in view of Ylamurto and Schilit does not explicitly disclose the feature of automatically populate a digital mapping of the property with the location of the multiple sensors at the property.
	Mumtaz discloses the feature of automatically populate a digital mapping of the property with the location of the sensor at the property (fig 1:150, par[0059], [0060], [0087]: The installation layout 150 is a map that details the positions of the micro-inverters in the array 130. A geometrical map in some embodiments includes graphical representations of micro-inverters and solar panels that are geometrically drawn to scale ).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto, Schilit and Mumtaz references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of positional mapping as disclosed by Mumtaz to gain the functionality of providing real time location systems for monitoring in a residential setting and allowing end users to view the installation layout.

Regarding claim 2, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the circuitry of the monitoring server is further configured to:
determine a change in the respective location of a sensor among the multiple sensors relative to at least one anchor device based on a sensor reference signal that is used as a reference for the location of the sensor (Ylamurto par[0038]: Once localization is complete with mesh-like network functionality, the network switches back to tree-like communication and only time of flights between the nodes and the hub are measured periodically. Provided these time of flights are held relatively constant, the network then assumes nodes have not moved and does not waste energy is attempting to re-run mesh-based localization.  On the other hand, when a change in path length in the tree network is detected, the network switches to a mesh-based system and re-triangulates to determine location of each node in the network as it applies to the localization process in figures 8A-8C). 

Regarding claim 3, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the circuitry of the monitoring server is further configured to:
determine a relative motion of the sensor using the sensor reference signal (Ylamurto fig 13:1844, par[0158]: The processing system 1810 communicates with the hub 1882, an Input/ Output (I/O) unit 1830, radio frequency (RF) circuitry 1870, audio circuitry 1860, an optics device 1880 for capturing one or more images or video, an optional motion unit 1844 (e.g., an accelerometer, gyroscope, etc.) for determining motion data (e.g., in three dimensions) for the system 1800) and the determined change in the location of the sensor relative to the at least one anchor device (Ylamurto par[0038], [0163]: Once localization is complete with mesh-like network functionality, the network switches back to tree-like communication and only time of flights between the nodes and the hub are measured periodically. Provided these time of flights are held relatively constant, the network then assumes nodes have not moved and does not waste energy is attempting to re-run mesh-based localization.  On the other hand, when a change in path length in the tree network is detected, the network switches to a mesh-based system and re-triangulates to determine location of each node in the network as it applies to the localization process in figures 8A-8C). 

Regarding claim 4, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the circuitry of the monitoring server is further configured to:
determine a respective location of each anchor device of the plurality of anchor devices (Ylamurto par[0080], [0081], [0088]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes)); and 
determine the respective location of a sensor among the multiple sensors based on the respective location of each anchor device of the plurality of anchor devices (Ylamurto fig 8:805, par[0089], [0091]: operation 803 determines distance estimates between the wireless node of the first plurality of wireless nodes (e.g., first anchor node) and the second plurality of sensor nodes. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805). 

Regarding claim 5, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the circuitry of the monitoring server is further configured to: 
determine the respective location of a sensor among the multiple sensors at least by computing a distance metric for the sensor based on a respective location of at least one anchor device (Ylamurto par[0087], [0091], [0093]: FIGS. 8A, 8B, and 8C illustrate a localizing method for determining location estimation of nodes by adaptively selecting distance estimates of nodes based on error metric information in accordance with one embodiment. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805. The error metric information includes an error metric that is determined based on a difference between a distance estimate for a first node with a known location and a second node with an unknown location and a calculated distance between the first and second nodes that is based on triangulation). 

Regarding claim 7, Trundle in view of Ylamurto, Schilit and Mumtaz discloses computing the distance metric for the sensor comprises: computing three distinct distance values that are based on a three-dimensional attribute  of an area at the property (Ylamurto par[0080], [0081]: In one embodiment, a Location Algorithm includes anchor-based Triangulation. Triangulation. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor; di is the measured distance between the unknown device and the ith anchor; x, y, and z are the coordinates of the unknown device, which is the goal of the estimation, and n.sub.i is an error. By setting up different error functions for the estimation, one can use linear least squares to calculate the location of the unknown device (x,y,z) ). 

Regarding claim 8, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the circuitry of the monitoring server is operable to:
obtain location information for each anchor device of the plurality of anchor devices by scanning an area of the property for signals emitted by each anchor device within the area of the property (Ylamurto par[0080], [0085]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. The unknown location of other devices is calculated based on the known location of the anchors as well as the measured distance (e.g., distance estimates) between each device and each anchor. In another embodiment, for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement); 
detecting a respective signal emitted by each anchor device (Ylamurto fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture); and 
automatically obtaining the location information for each of th anchor devices based on analysis of the respective signal emitted by each anchor device (Ylamurto fig 8A:803&805, par[0090], [0091]: Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805). 

Regarding claim 9, Trundle in view of Ylamurto, Schilit and Mumtaz discloses the system wherein the circuitry of the monitoring server is operable to:
determine a respective location of a plurality of sensors located at the property based on respective signal data from the plurality of anchor devices that describes emitted signals generated by the plurality of sensors (Ylamurto fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture) and (Mumtaz fig 4:430, par[0076]); and
generate a positional mapping of the plurality of sensors based on the respective location of each sensor of the plurality of sensors (Mumtaz fig 1:150, par[0059], [0060], [0087]: The installation layout 150 is a map that details the positions of the micro-inverters in the array 130. A geometrical map in some embodiments includes graphical representations of micro-inverters and solar panels that are geometrically drawn to scale ).

Regarding claim 10, Trundle in view of Ylamurto, Schilit and Mumtaz discloses the system wherein each anchor device of the plurality of anchor devices is at least one of: a z wave enabled device, a Bluetooth enabled device or a radio device (Ylamurto par[0089]: At operation 802, a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture ). 

Regarding claim 11, Trundle discloses a method implemented using a monitoring system that is configured to monitor a property (par[0037], [0038]: monitoring sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and monitoring status of one or more energy consuming devices associated with the one or more monitored properties, para 0005, a native mobile device application enables use of a mobile device to monitor and control thermostat, lighting, and other energy-consuming appliances in a home, business, vacation or other property from anywhere, a property 110 is monitored by a monitoring system 120 [i.e. monitor a property]), the method comprising:
generating, by multiple sensors installed at the property (fig 1A,1B; par[0038], [0039]: The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 110) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors), sensor data that reflects an attribute of the property (par[0038], [0039], [0079]: monitoring sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and monitoring status of one or more energy consuming devices associated with the one or more monitored properties, para 0005, monitoring over time for a property, sensor data captured by one or more sensors that sense attributes at the property [i.e. generate sensor data that reflects an attribute of the property), para 0009, The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 11O) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors. The monitoring system 120 also may be remote from the property 110 and receive, over a network, sensor data from one or more sensors located at the property 110 (i.e. a sensor that is located at the property), para 0038, the system 200 receives, either directly or via a network, data communications from sensors included in a monitoring system that are configured to sense physical attributes of the physical world at the one or more properties. The sensor data may include presence monitoring events, such as contact sensor data captured by door and/or window sensors, motion sensor data captured by a motion sensor, and image monitoring data captured by a camera. The sensor data also may include environmental sensor data (e.g., temperature sensor data, air quality sensor data, water sensor data, etc.), health monitoring sensor data (e.g., blood sugar monitors, blood pressure monitors, etc.), radio frequency identification (RFID) sensor data (e.g., RFID tags may be applied to articles (e.g., a car or a prescription bottle) and RFID sensors may detect presence of the articles), or any other sensor data related to physical attributes capable of being monitored using sensor technology).
Trundle does not specifically disclose obtaining, by a monitor server and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room; providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; using circuitry of the monitoring server, determining, based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor, wherein the location of the at least one anchor device is determined using spatial dimensions in a digital mapping of the property; and automatically populating the digital mapping of the property with the location of the multiple sensors at the property.
Ylamurto discloses a method comprising:
obtaining, by a monitor server and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room (fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture); 
computing a distance metric for each sensor based on at least one of a multi-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data  (Ylamurto par[0078]: Other techniques that may be used to perform localization based on the determined ranging data include multi-dimensional scaling, self-positioning algorithm, terrain algorithm, collaborative multi-lateration, distributed maximum likelihood, hyperbolic position fix, mobile geographic distributed localization, elastic localization algorithm, and other such anchor-free and anchor-based localization algorithms);
using circuitry of the monitoring server, determining, based on a location of at least one anchor device a respective location of the multiple sensors installed at the property (fig 8:805, par[0089], [0091]: operation 803 determines distance estimates between the wireless node of the first plurality of wireless nodes (e.g., first anchor node) and the second plurality of sensor nodes. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805) in response to computing positional data that includes the distance metric for each sensor (Ylamurto par[0080], [0081], [0085], [0088]: a Location Algorithm includes anchor-based Triangulation. In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes) for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement), wherein the location of the at least one anchor device is determined using spatial dimensions in a digital mapping of the property (Ylamurto par[0080], [0081], [0085], [0088]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes). for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement).
One of ordinary skill in the art would be aware of both the Trundle and the Ylamurto references since both pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of anchor devices as disclosed by Ylamurto to gain the functionality of providing real time location systems for monitoring in a residential setting.
Trundle in view of Ylamurto does not explicitly disclose the feature of providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; and determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor.
Schilit discloses a monitoring server (fig 1:106, par[0045], [0049]: Computing system 106 can be implemented using one or more computing devices, such as, for example, one or more servers. Computing system 106 can be configured to determine a particular location of user device 102. The particular location can be the current location of user device 102 within and/or outside a building. For instance, user device 102 can communicate (e.g., periodically, continuously, upon request) its particular location to computing system 106) the feature of:
providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data (par[0026], [0069]: the user device can determine its own location by communicating with a plurality of self-organizing beacon devices. For instance, to initiate a user device locating process, the user device can send a first signal (e.g., ultrasonic pulses) to a plurality of beacon devices. The plurality of beacon devices can be located throughout the building. Each beacon device can be configured to self-locate by, for example, communicating among the plurality of beacon devices. The beacon devices can use one or more beacon locating signals (e.g., ultra-wide band signals) to determine its location within the building. User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices); 
computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data (par[0069], [0081]: User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices. If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102.); and
determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor (par[0081]: If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102. The user device can then send data indicative of its particular location to the computing system. Thus, the computing system can determine the location of the user device by communicating with the user device).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto and Schilit references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of tri-lateration algorithm as disclosed by Schilit to gain the functionality of providing accuracy and increasing the overall coverage area and filling gaps in reception by using a distributed network of receiving sensors.
Trundle in view of Ylamurto and Schilit does not explicitly disclose the feature of automatically populating, by the monitoring server, the digital mapping of the property with the location of the multiple sensors at the property.
	Mumtaz discloses the feature of automatically populating, by the monitoring server, the digital mapping of the property with the location of the multiple sensors at the property (fig 1:150, par[0059], [0060], [0087]: The installation layout 150 is a map that details the positions of the micro-inverters in the array 130. A geometrical map in some embodiments includes graphical representations of micro-inverters and solar panels that are geometrically drawn to scale ).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto, Schilit and Mumtaz references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of positional mapping as disclosed by Mumtaz to gain the functionality of providing real time location systems for monitoring in a residential setting and allowing end users to view the installation layout.

Regarding claim 12, Trundle in view of Ylamurto, Schilit and Mumtaz discloses further comprising:
determining, by the monitoring server, a change in the respective location of a sensor among the multiple sensors relative to at least one anchor device based on a sensor reference signal that is used as a reference for the location of the sensor (Ylamurto par[0038]: Once localization is complete with mesh-like network functionality, the network switches back to tree-like communication and only time of flights between the nodes and the hub are measured periodically. Provided these time of flights are held relatively constant, the network then assumes nodes have not moved and does not waste energy is attempting to re-run mesh-based localization.  On the other hand, when a change in path length in the tree network is detected, the network switches to a mesh-based system and re-triangulates to determine location of each node in the network as it applies to the localization process in figures 8A-8C). 

Regarding claim 13, Trundle in view of Ylamurto, Schilit and Mumtaz discloses further comprising:
determining, by the monitoring server, a relative motion of the sensor using the sensor reference signal (Ylamurto fig 13:1844, par[0158]: The processing system 1810 communicates with the hub 1882, an Input/ Output (I/O) unit 1830, radio frequency (RF) circuitry 1870, audio circuitry 1860, an optics device 1880 for capturing one or more images or video, an optional motion unit 1844 (e.g., an accelerometer, gyroscope, etc.) for determining motion data (e.g., in three dimensions) for the system 1800) and the determined change in the location of the sensor relative to the at least one anchor device (Ylamurto par[0038], [0163]: Once localization is complete with mesh-like network functionality, the network switches back to tree-like communication and only time of flights between the nodes and the hub are measured periodically. Provided these time of flights are held relatively constant, the network then assumes nodes have not moved and does not waste energy is attempting to re-run mesh-based localization.  On the other hand, when a change in path length in the tree network is detected, the network switches to a mesh-based system and re-triangulates to determine location of each node in the network as it applies to the localization process in figures 8A-8C). 

Regarding claim 14, Trundle in view of Ylamurto, Schilit and Mumtaz discloses further comprising:
determining, by the monitor control unit, a respective location of each anchor device of the plurality of anchor devices (Mumtaz fig 4:430, par[0076]); and 
determining, by the monitoring server, a respective location of each anchor device of the plurality of anchor devices (Ylamurto par[0080], [0081], [0088]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes)); and 
determining, by the monitoring server, the respective location of a sensor among the multiple sensors based on the respective location of each anchor device of the plurality of anchor devices (Ylamurto fig 8:805, par[0089], [0091]: operation 803 determines distance estimates between the wireless node of the first plurality of wireless nodes (e.g., first anchor node) and the second plurality of sensor nodes. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805).

Regarding claim 15, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that determining the location of the sensor comprises:
computing, by the monitoring server, a distance metric for the sensor based on a respective location of at least one anchor device (Ylamurto par[0087], [0091], [0093]: FIGS. 8A, 8B, and 8C illustrate a localizing method for determining location estimation of nodes by adaptively selecting distance estimates of nodes based on error metric information in accordance with one embodiment. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805. The error metric information includes an error metric that is determined based on a difference between a distance estimate for a first node with a known location and a second node with an unknown location and a calculated distance between the first and second nodes that is based on triangulation). 

Regarding claim 17, Trundle in view of Ylamurto, Schilit and Mumtaz discloses that the distance metric for the sensor comprises:
computing, by the monitoring server, three distinct distance values that are based on a three-dimensional attribute  of an area at the property (Ylamurto par[0080], [0081]: In one embodiment, a Location Algorithm includes anchor-based Triangulation. Triangulation. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor; di is the measured distance between the unknown device and the ith anchor; x, y, and z are the coordinates of the unknown device, which is the goal of the estimation, and n.sub.i is an error. By setting up different error functions for the estimation, one can use linear least squares to calculate the location of the unknown device (x,y,z) ). 

Regarding claim 18, Trundle in view of Ylamurto, Schilit and Mumtaz discloses further comprising obtaining location information for each anchor device of the plurality of anchor devices by:
scanning an area of the property for signals emitted by each anchor device within the area of the property (Ylamurto par[0080], [0085]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. The unknown location of other devices is calculated based on the known location of the anchors as well as the measured distance (e.g., distance estimates) between each device and each anchor. In another embodiment, for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement); 
detecting a respective signal emitted by each anchor device (Ylamurto fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture); and 
automatically obtaining the location information for each of th anchor devices based on analysis of the respective signal emitted by each anchor device (Ylamurto fig 8A:803&805, par[0090], [0091]: Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805). 

Regarding claim 19, Trundle in view of Ylamurto, Schilit and Mumtaz discloses the method of claim 11, further comprising:
determining a respective location of a plurality of sensors located at the property based on respective signal data from the plurality of anchor devices that describes emitted signals generated by the plurality of sensors (Ylamurto fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture) and (Mumtaz fig 4:430, par[0076]); and
generating a positional mapping of the plurality of sensors based on the respective location of each sensor of the plurality of sensors (Mumtaz fig 1:150, par[0059], [0060], [0087]: The installation layout 150 is a map that details the positions of the micro-inverters in the array 130. A geometrical map in some embodiments includes graphical representations of micro-inverters and solar panels that are geometrically drawn to scale ).

Regarding claim 20, Trundle discloses one or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising (Implementations of the described techniques may include hardware, a method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations, para 0023):
generating, by multiple sensors installed at the property (fig 1A,1B; par[0038], [0039]: The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 110) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors), sensor data that reflects an attribute of the property (par[0038], [0039], [0079]: monitoring sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and monitoring status of one or more energy consuming devices associated with the one or more monitored properties, para 0005, monitoring over time for a property, sensor data captured by one or more sensors that sense attributes at the property [i.e. generate sensor data that reflects an attribute of the property), para 0009, The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 11O) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors. The monitoring system 120 also may be remote from the property 110 and receive, over a network, sensor data from one or more sensors located at the property 110 (i.e. a sensor that is located at the property), para 0038, the system 200 receives, either directly or via a network, data communications from sensors included in a monitoring system that are configured to sense physical attributes of the physical world at the one or more properties. The sensor data may include presence monitoring events, such as contact sensor data captured by door and/or window sensors, motion sensor data captured by a motion sensor, and image monitoring data captured by a camera. The sensor data also may include environmental sensor data (e.g., temperature sensor data, air quality sensor data, water sensor data, etc.), health monitoring sensor data (e.g., blood sugar monitors, blood pressure monitors, etc.), radio frequency identification (RFID) sensor data (e.g., RFID tags may be applied to articles (e.g., a car or a prescription bottle) and RFID sensors may detect presence of the articles), or any other sensor data related to physical attributes capable of being monitored using sensor technology).
Trundle does not specifically disclose obtaining, by a monitor server and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room; providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; using circuitry of the monitoring server, determining, based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor, wherein the location of the at least one anchor device is determined using spatial dimensions in a digital mapping of the property; and automatically populating the digital mapping of the property with the location of the multiple sensors at the property.
Ylamurto discloses a method comprising:
obtaining, by a monitor server and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room (fig 8:802, par[0089]: a wireless node of the first plurality of wireless nodes (e.g., anchor nodes, etc.) having radio frequency (RF) circuitry and at least one antenna transmits communications to wireless nodes of the second plurality of wireless nodes (e.g., wireless sensor nodes) in the wireless network architecture (e.g., wireless asymmetric network architecture) and also receives communications from the wireless nodes of the second plurality of wireless nodes for localization to enable bi-directional communications with the RF circuitry of the wireless node in the wireless network architecture); 
computing a distance metric for each sensor based on at least one of a multi-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data  (Ylamurto par[0078]: Other techniques that may be used to perform localization based on the determined ranging data include multi-dimensional scaling, self-positioning algorithm, terrain algorithm, collaborative multi-lateration, distributed maximum likelihood, hyperbolic position fix, mobile geographic distributed localization, elastic localization algorithm, and other such anchor-free and anchor-based localization algorithms);
using circuitry of the monitoring server, determining, based on a location of at least one anchor device a respective location of the multiple sensors installed at the property (fig 8:805, par[0089], [0091]: operation 803 determines distance estimates between the wireless node of the first plurality of wireless nodes (e.g., first anchor node) and the second plurality of sensor nodes. Upon distance estimates completing for a certain threshold of anchor nodes (or all anchor nodes), the method proceeds to determine a location estimate for a first sensor node of the second plurality of sensor nodes at operation 805) in response to computing positional data that includes the distance metric for each sensor (Ylamurto par[0080], [0081], [0085], [0088]: a Location Algorithm includes anchor-based Triangulation. In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes) for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement), wherein the location of the at least one anchor device is determined using spatial dimensions in a digital mapping of the property (Ylamurto par[0080], [0081], [0085], [0088]: a Location Algorithm includes anchor-based Triangulation.  In an anchor-based system, the location of anchor nodes (e.g., hubs, sensors, devices, etc.) is known. where x.sub.i, y.sub.i, and z.sub.i are the coordinates of the ith anchor. A wireless network architecture having a first plurality of wireless nodes with known locations (e.g., anchor nodes). for an Anchor-less Triangulation setup, there is no known location for any of the devices. The algorithm has to use the distance measurement between pairs of the devices to determine the relative location of each device. The goal is to find out the relative location of all devices to minimize the overall error of the distance measurement.  There are multiple types of algorithms including an incremental algorithm and a concurrent algorithm.  An incremental algorithm starts with a small set of devices and calculates their locations based on distance measurement).
One of ordinary skill in the art would be aware of both the Trundle and the Ylamurto references since both pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of anchor devices as disclosed by Ylamurto to gain the functionality of providing real time location systems for monitoring in a residential setting.
Trundle in view of Ylamurto does not explicitly disclose the feature of providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; and determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor.
Schilit discloses a monitoring server (fig 1:106, par[0045], [0049]: Computing system 106 can be implemented using one or more computing devices, such as, for example, one or more servers. Computing system 106 can be configured to determine a particular location of user device 102. The particular location can be the current location of user device 102 within and/or outside a building. For instance, user device 102 can communicate (e.g., periodically, continuously, upon request) its particular location to computing system 106) the feature of:
providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data (par[0026], [0069]: the user device can determine its own location by communicating with a plurality of self-organizing beacon devices. For instance, to initiate a user device locating process, the user device can send a first signal (e.g., ultrasonic pulses) to a plurality of beacon devices. The plurality of beacon devices can be located throughout the building. Each beacon device can be configured to self-locate by, for example, communicating among the plurality of beacon devices. The beacon devices can use one or more beacon locating signals (e.g., ultra-wide band signals) to determine its location within the building. User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices); 
computing a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data (par[0069], [0081]: User device 102 can be configured to determine its location based, at least in part, on the times-of-flight associated with each of beacon devices 108A, 108B and the locations of beacon devices 108A, 108B. For example, user device 102 can be configured to use the respective times-of-flight determined for each of beacon devices 108A, 108B to determine the distance from beacon device 108A to user device 102 and the distance from beacon device 108B to user device 102. In some implementations, if user device 102 receives radio frequency signals from three or more beacon devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the beacon devices. If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102.); and
determining based on the tri-lateration algorithm and a location of at least one anchor device, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor (par[0081]: If user device 102 receives response signals from three or more access devices, user device 102 can apply trilateration techniques to the determined distances and locations to locate itself relative to the access points. For example, user device 102 can determine that it is at a particular location within area 206 (e.g., at a location near couch 310 of the living room). User device 102 can then send data indicative of its particular location to computing system 106. Thus, computing system 106 can determine the location of user device 102 by communicating with user device 102. The user device can then send data indicative of its particular location to the computing system. Thus, the computing system can determine the location of the user device by communicating with the user device).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto and Schilit references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of tri-lateration algorithm as disclosed by Schilit to gain the functionality of providing accuracy and increasing the overall coverage area and filling gaps in reception by using a distributed network of receiving sensors.
Trundle in view of Ylamurto and Schilit does not explicitly disclose the feature of automatically populating, by the monitoring server, the digital mapping of the property with the location of the multiple sensors at the property.
	Mumtaz discloses the feature of automatically populating, by the monitoring server, the digital mapping of the property with the location of the multiple sensors at the property (fig 1:150, par[0059], [0060], [0087]: The installation layout 150 is a map that details the positions of the micro-inverters in the array 130. A geometrical map in some embodiments includes graphical representations of micro-inverters and solar panels that are geometrically drawn to scale ).
One of ordinary skill in the art would be aware of the Trundle, Ylamurto, Schilit and Mumtaz references since all pertain to the field of monitoring network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of Trundle to implement the feature of positional mapping as disclosed by Mumtaz to gain the functionality of providing real time location systems for monitoring in a residential setting and allowing end users to view the installation layout.

Conclusion
US2017/0168135A1 to Want discloses a method for a beacon device to help determine its location within a building, a beacon device can send and/or receive beacon-locating signals to and/or from other beacon devices that are not anchor beacon devices. As one example, each beacon device can perform ranging with respect to three other beacon devices (any of which may or may not be anchor devices). The beacon device can use the ranging information to perform trilateration and determine its own location relative to the other beacon devices.
US9619989B1 to Ewing discloses a system when an anchor 21-27 reports a tag status message, the anchor includes information that can be used to determine the location of the tag 52 within the coordinate system defined by the room data 145. As an example, the anchor may measure the time of flight of the tag status message via known techniques and include such time of flight information in the anchor status message that is transmitted to the server 42. Based on the time of flight measured by multiple anchors 21-27 and the locations of these anchors 21-27, the position calculator 275 may be configured to use triangulation, trilateration, or some other positioning algorithm to determine the location (e.g., coordinates) of the tag 52 within the coordinate system defined by the room data 145. In one exemplary embodiment, the location determination is made based on the RSSI measured for the tag status message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685